Per Curiam:

Defendant'in error brought suit before a justice of the peace, on an account for rent. The case was tried by the justice without a jury. After plaintiff had finished her testimony, defendant filed a demurrer to the evidence, which was overruled by the justice, and the defendant offering no testimony, judgment was entered in favor of the plaintiff. Defendant filed a motion for a new trial, which was overruled. He then caused a bill of exceptions to be prepared and signed, and sought to take the case on petition in error to the district court. This cannot be done, and therefore the judgment of-the district court affirming the judgment below must be affirmed. See the following cases: Ayres v. Crum, 13 Kas. 269; Nesbit v. Hines, 17 Kas. 316; Rice v. Harvey, 19 Kas. 144; Holland v. Mudenger, 22 Kas. 731; Kerner v. Petigo, 25 Kas. 652; Mills v. Kansas Lumber Co., 26 Kas. 574.